                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                           Criminal No.20-10029-DJC
       vs.

SETH M. BOURGET and
JOSEPH M. LAVORATO,

                      Defendants.


                        GOVERNMENT'S MOTION TO UNSEAL
                                INDICTMENT

       The United States of America hereby moves this Court to direct that the indictment be
unsealed. In support of this motion, the government states that the defendant was arrested on
February 6, 2020, and that there is no further reason to keep the indictment secret.


                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney


                                            By:    /s/ Neil Gallagher
                                                   Neil J. Gallagher, Jr.
                                                   Assistant U.S. Attorney

                                                    Date: February 6, 2020
